UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: February 29, 2016 Date of reporting period:November 30, 2015 Item 1. Schedule of Investments. Pzena Mid Cap Focused Value Fund Schedule of Investments November 30, 2015 (Unaudited) % of Shares Fair Value Net Assets COMMON STOCKS - 97.07% Consumer Discretionary - 14.28% Dana Holding Corp. $ % Interpublic Group of Companies, Inc. % News Corp. % Omnicom Group, Inc. % Staples, Inc. % % Energy - 7.94% Apache Corp. % Cenovus Energy, Inc. (b) % Murphy Oil Corp. % Superior Energy Services, Inc. % % Financials - 39.65% Allstate Corp. % Assurant, Inc. % Axis Capital Holdings, Ltd (b) % Comerica, Inc. % Franklin Resources, Inc. % KeyCorp % Legg Mason, Inc. % Progressive Corp. % Regions Financial Corp. % Synovus Financial Corp. % Torchmark Corp. % Validus Holdings, Ltd (b) % Voya Financial, Inc. % Webster Financial Corp. % Willis Group Holdings PLC (b) % % Industrials - 17.48% AECOM Technology Corp. (a) % Dover Corp. % KBR, Inc. % Owens Corning, Inc. % Parker Hannifin Corp. % Stanley Black & Decker, Inc. % Terex Corp. % % Information Technology - 14.80% Avnet, Inc. % Flextronics International, Ltd (a) % Genpact, Ltd. (a) % Hewlett Packard Enterprise Co. (a) % HP, Inc. % ON Semiconductor Corp. (a) % % Utilities - 2.92% Edison International % Total Common Stocks (Cost $2,786,770) % % of Shares Fair Value Net Assets REITS - 3.03% Financials - 3.03% Lamar Advertising Co. $ % Total REITS (Cost $77,272) % SHORT-TERM INVESTMENTS - 1.17% Money Market Fund - 1.17% Short Term Treasury Investment - Institutional Class, 0.02% (c) % Total Short-Term Investments (Cost $33,358) % Total Investments (Cost $2,897,400) - 101.27% % Liabilities in Excess of Other Assets - (1.27)% ) )% TOTAL NET ASSETS - 100.00% $ % Percentages are stated as a percent of net assets. REIT Real Estate Investment Trust PLC Public Limited Company (a) Non-Income Producing Security. (b) Foreign Issued Security. (c) Rate shown is the 7-day yield as of November 30, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Pzena Emerging Markets Focused Value Fund Schedule of Investments November 30, 2015 (Unaudited) % of Shares Fair Value Net Assets COMMON STOCKS - 92.20% Brazil - 6.67% Cia de Saneamento Basico do Estrado de San Paulo $ % Petroleo Brasileiro S.A. (a) % Randon SA Implementos e Participacoes % Telefonica Brasil S.A. % Usinas Siderurgicas de Minas Gerais S.A. % % China - 18.12% Baoxin Auto Group, Ltd. % China Agri-Industries Holdings, Ltd. (a) % China Construction Bank Corp. % China Dongxiang Group Co. % China Mobile, Ltd. % China Power International Development, Ltd. % China Shenhua Energy Co., Ltd. % China Shineway Pharmaceutical Group, Ltd. % China Zhengtong Auto Services Holdings, Ltd. % Dah Chong Hong Holdings, Ltd. % Dongfeng Motor Group Co., Ltd. % Kingboard Laminates Holdings, Ltd. % % Czech Republic - 1.91% CEZ % Hong Kong - 3.30% Pacific Basin Shipping, Ltd. % Stella International Holdings, Ltd. % Texwinca Holdings, Ltd. % % Hungary - 4.68% Magyar Telekom Telecommunications PLC (a) % OTP Bank PLC % % Malaysia - 2.70% Genting Malaysia Berhad % Poland - 2.36% Cyfrowy Polsat S.A. (a) % Qatar - 0.51% Industries Qatar Q.S.C. % Republic of Korea - 19.02% Dongbu Insurance Co., Ltd. % Hana Financial Group, Inc. % Hyundai Heavy Industries Co., Inc. % KB Financial Group, Inc. % LG Electronics, Inc. % POSCO % Samsung Electronics Co., Ltd. % Samsung Electronics Co., Ltd. - GDR % Shinhan Financial Group Co., Ltd. - ADR % Shinhan Financial Group Co., Ltd. % % % of Shares Fair Value Net Assets Russian Federation - 8.63% Gazprom PAO - ADR $ % Lukoil PJSC - ADR % Rosneft Oil Co. - GDR % % South Africa - 4.00% Aveng, Ltd. (a) % Reunert, Ltd. % Sasol % % Taiwan - 9.73% Compal Electronics, Inc. % Hon Hai Precision Industry Co., Ltd. % Taiwan Semiconductor Manufacturing Co., Ltd. - ADR % Taiwan Semiconductor Manufacturing Co., Ltd. % % Thailand - 2.59% Bangkok Bank Public Co. Ltd. % Bangkok Bank Public Co., Ltd. - NVDR % % Turkey - 2.28% Akbank T.A.S. % United Arab Emirates - 2.40% Abu Dhabi Commercial Bank PJSC % Union National Bank PJSC % % United States - 3.30% Cognizant Technology Solutions Corp. (a) % Flextronics International, Ltd. (a) % Genpact, Ltd. (a) % % Total Common Stocks (Cost $14,202,990) % PARTICIPATORY NOTES - 7.08% (b) India - 7.02% Bank of Baroda % Hindalco Industries Ltd. % NTPC Ltd. % National Hydroelectric Power Corp., Ltd. % Punjab National Bank % State Bank of India % % United Arab Emirates - 0.06% Abu Dhabi Commercial Bank PJSC. % Total Participatory Notes (Cost $1,173,668) % SHORT-TERM INVESTMENTS - 0.99% Money Market Fund - 0.99% Short Term Treasury Investment - Institutional Class, 0.02% (c) % Total Short-Term Investments (Cost $119,422) % Total Investments (Cost $15,496,080) - 100.27% % Liabilities in Excess of Other Assets - (0.27)% ) )% TOTAL NET ASSETS - 100.00% $ % Percentages are stated as a percent of net assets. ADR American Depository Receipt GDR Global Depository Receipt NVDR Non-voting Depository Receipt PAO Public Joint Stock Company PJSC Private Joint Stock Company PLC Public Limited Company Q.S.C. Qatari Shareholding Company (a) Non-Income Producing Security. (b) Participatory notes ("P-notes") allow an indirect investment in foreign securities without registration in those markets. In addition to normal risks associated with direct investments, P-notes are also subject to counterparty risk. The performance results of P-notes will not exactly replicate the performance of the underlying securities due to transaction costs and other expenes. (c) Rate shown is the 7-day yield as of November 30, 2015. Pzena Emerging Markets Focused Value Fund Portfolio Diversification November 30, 2015 (Unaudited) % of Fair Value Net Assets COMMON STOCKS Consumer Discretionary $ % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Telecommunication Services % Utilities % Total Common Stocks % Participatory Notes Financials % Materials % Utilities % Total Participatory Notes % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets ) )% Total Net Assets % The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Pzena Long/Short Value Fund Schedule of Investments November 30, 2015 (Unaudited) % of Shares Fair Value Net Assets COMMON STOCKS - 101.74% Consumer Discretionary - 17.02% Bed Bath & Beyond, Inc. (a) $ % CBS Corp. % Coach, Inc. (d) % Dillard's, Inc. % Dollar General Corp. % Ford Motor Co. (d) % Interpublic Group of Companies, Inc. (d) % Macys, Inc. % News Corp. (d) % Omnicom Group, Inc. (d) % Staples, Inc. (d) % The Gap, Inc. % Thomson Reuters Corp. (b) % Urban Outfitters, Inc. (a) % % Consumer Staples - 1.49% Wal-Mart Stores, Inc. (d) % Energy - 7.36% Baker Hughes, Inc. (d) % BP PLC - ADR (b)(d) % ConocoPhillips % ExxonMobil Corp. (d) % Murphy Oil Corp. (d) % Royal Dutch Shell PLC - ADR (b)(d) % Superior Energy Services, Inc. (d) % % Financials - 32.11% Aflac, Inc. (d) % American International Group, Inc. (d) % Axis Capital Holdings Ltd. (b)(d) % Bank of America Corp. (d) % Citigroup, Inc. (d) % Franklin Resources, Inc. (d) % Genworth Financial, Inc. (a) % Goldman Sachs Group, Inc. (d) % JPMorgan Chase & Co. (d) % Legg Mason, Inc. (d) % Metlife, Inc. (d) % Morgan Stanley (d) % PartnerRe, Ltd (b)(d) % PNC Financial Services Group, Inc. (d) % State Street Corp. (d) % Torchmark Corp. % UBS Group AG (b)(d) % Validus Holdings, Ltd. (b)(d) % Voya Financial, Inc. (d) % Wells Fargo & Co. (d) % Willis Group Holdings PLC (b) % % % of Shares Fair Value Net Assets Health Care - 13.29% Abbott Laboratories (d) $ % Baxalta, Inc. (d) % Baxter International, Inc. (d) % Biogen, Inc. (a) % Cigna Corp. (d) % McKesson Corp. % Mylan NV (a)(b) % Patterson Companies, Inc. % % Industrials - 8.77% AECOM Technology Corp. (a)(d) % Cummins, Inc. (d) % Dover Corp. (d) % Emerson Electric Co. % MSC Industrial Direct Co. % Parker Hannifin Corp. (d) % Stanley Black & Decker, Inc. % Terex Corp. (d) % % Information Technology - 20.14% Avnet, Inc. (d) % Cisco Systems, Inc. (d) % Cognizant Technology Solutions Corp. (a) % Corning, Inc. (d) % Genpact, Ltd. (a) % Hewlett Packard Enterprise Co. (a)(d) % HP, Inc. (d) % Intel Corp. (d) % International Business Machines Corp. (d) % Jabil Circuit, Inc. (d) % Microsoft Corp. % ON Semiconductor Corp. (a)(d) % Oracle Corp. (d) % QUALCOMM, Inc. % % Utilities - 1.56% Edison International % Total Common Stocks (Cost $4,396,508) % REITS - 6.23% Financials - 6.23% Hospitality Properties Trust (d) % Lamar Advertising Co. (d) % Senior Housing Properties Trust % Total REITS (Cost $283,908) % SHORT-TERM INVESTMENTS - 1.33% Money Market Fund - 1.33% Short Term Treasury Investment - Institutional Class, 0.02% (c) % Total Short-Term Investments (Cost $55,874) % Total Investments (Cost $4,736,290) - 109.30% % Liabilities in Excess of Other Assets - (9.30)% ) )% TOTAL NET ASSETS - 100.00% $ % Percentages are stated as a percent of net assets. REIT Real Estate Investment Trust PLC Public Limited Company ADR American Depository Receipt (a) Non Income Producing Security. (b) Foreign Issued Secuirty. (c) Rate shown is the 7-day yield as of November 30, 2015. (d) All or a portion of the security has been pledged in connection with open short securitites. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Pzena Long/Short Value Fund Schedule of Securities Sold Short November 30, 2015 (Unaudited) % of Shares Fair Value Net Assets COMMON STOCKS - 49.44% Consumer Discretionary - 8.98% Chipotle Mexican Grill, Inc. (a) 38 $ % Columbia Sportswear Co. % Hanesbrands, Inc. % Harman International Industries, Inc. % Hilton Worldwide Holdinggs, Inc. % Home Depot, Inc. % Las Vegas Sands Corp. % Lowe's Companies, Inc. % MGM Resorts International (a) % Tesla Motors, Inc. (a) % The Walt Disney Co. % Tractor Supply Co. % Wynn Resorts Ltd. % % Consumer Staples - 2.24% Edgewell Personal Care Co. % Estee Lauder Companies, Inc. % Kimberly-Clark Corp. % % Energy - 3.61% Cabot Oil & Gas Corp. % Core Laboratories N.V. (b) % Diamondback Energy, Inc. (a) % Occidental Petroleum Corp. % Pioneer Natural Resources Co. % % Financials - 1.88% Charles Schwab Corp. % LendingClub Corp. (a) % SLM Corp. (a) % % Health Care - 9.40% Acadia Healthcare Co. Ltd. (a) % Agios Pharmaceuticals, Inc. (a) % Alexion Pharmaceuticals, Inc. (a) % Alnylam Pharmaceuticals, Inc. (a) % BioMarin Pharmaceutical, Inc. (a) % Bluebird Bio, Inc. (a) % IDEXX Laboratories, Inc. (a) % Illumina, Inc. (a) % Intercept Pharmaceuticals, Inc. (a) % Intrexon Corp. (a) % Isis Pharmaceuticals, Inc. (a) % Puma Biotechnology, Inc. (a) % Veeva Systems, Inc. (a) % Vertex Pharmaceuticals, Inc. (a) % % % of Shares Fair Value Net Assets Industrials - 8.25% FedEx Corp. $ % HD Supply Holdings, Inc. (a) % HEICO Corp. % Hertz Global Holdings, Inc. (a) % Hexcel Corp. % Kansas City Southern % Lockheed Martin Corp. % Old Dominion Freight Lines, Inc. (a) % United Parcel Service, Inc. % Waste Management, Inc. % Watsco, Inc. % % Information Technology - 12.03% Arista Networks, Inc. (a) % Autodesk, Inc. (a) % Cavium, Inc. (a) % Cognex Corp. % Computer Sciences Corp. % CoStar Group, Inc. (a) % CSRA, Inc. (a) % EchoStar Corp. (a) % Fortinet, Inc. (a) % Guidewire Software, Inc. (a) % LinkedIn Corp. (a) % Maxim Integrated Products, Inc. % NetSuite, Inc. (a) % Pandora Media, Inc. (a) % Rackspace Hosting, Inc. (a) % Splunk, Inc. (a) % Twitter, Inc. (a) % Workday, Inc. (a) % % Materials - 3.05% Air Products & Chemicals, Inc. % Monsanto Co. % PolyOne Corp. % The Sherwin-Williams Co. % % Total Common Stocks (Proceeds $2,175,785) % REITS - 5.68% Financials - 5.68% Boston Properties, Inc. % Essex Property Trust, Inc. 95 % Kilroy Realty Corp. % Plum Creek Timber Company, Inc. % Prologis, Inc. % Simon Property Group, Inc. % SL Green Realty Corp. % Taubman Centers, Inc. % Vornado Realty Trust % Total REITS (Proceeds $238,206) % Total Securities Sold Short (Proceeds $2,413,991) - 55.12% % Percentages are stated as a percent of net assets. As of November 30, 2015 securities and cash collateral of $3,213,783 has been pledged in connection with open short securities. REIT Real Estate Investment Trust PLC Public Limited Company (a) Non-income producing security. (b) Foreign issued security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Note 1 - Summary of Fair Value Measurements at November 30, 2015 (Unaudited) The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - Equity securities, including common stocks, preferred stocks, foreign-issued common stocks, exchange-traded funds, closed-end mutual funds and real estate investment trusts (REITs), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Participatory Notes - Participatory notes are valued with an evaluated price provided by an independent pricing service.These securities will generally be classified in level 2 of the fair value hierarchy. Debt Securities – Debt securities, such as corporate bonds, asset backed securities, mortgage backed securities, municipal bonds, U.S. Treasuries and U.S. government agency issues are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.In addition, the model may incorporate market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.Debt securities having a maturity of 60 days or less are valued at the evaluated mean between the bid and ask price.These securities will generally be classified level 2 of the fair value hierarchy. Investment Companies - Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy Short-Term Securities - Short-term securities having a maturity of less than 60 days are valued at the evaluated mean between bid and asked price.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Illiquid Securities - A security may be considered illiquid if it lacks a readily available market.Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued by the Fund.Illiquid securities may be valued under methods approved by the Fund's Board of Trustees as reflecting fair value.The Fund intends to hold no more than 15% of its net assets in illiquid securities. Certain restricted securities may be considered illiquid.Restricted securities are often purchased in private placement transactions, are not registered under the Securities Act of 1933, may have contractual restrictions on resale, and may be valued under methods approved by the Fund's Board of Trustees as reflecting fair value.Certain restricted securities eligible for resale to qualified institutional investors, including Rule 144a securities, are not subject to the limitation on the Fund's investment in illiquid securities if they are determined to be liquid in accordance with the procedures adopted by the Fund's Board of Trustees. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees ("Board").These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines its net asset value per share. The Board has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds' administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund's securities as of November 30, 2015: Investment Companies - Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy Short-Term Securities - Short-term securities having a maturity of less than 60 days are valued at the evaluated mean between bid and asked price.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Illiquid Securities - A security may be considered illiquid if it lacks a readily available market.Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued by the Fund.Illiquid securities may be valued under methods approved by the Fund's Board of Trustees as reflecting fair value.The Fund intends to hold no more than 15% of its net assets in illiquid securities. Certain restricted securities may be considered illiquid.Restricted securities are often purchased in private placement transactions, are not registered under the Securities Act of 1933, may have contractual restrictions on resale, and may be valued under methods approved by the Fund's Board of Trustees as reflecting fair value.Certain restricted securities eligible for resale to qualified institutional investors, including Rule 144a securities, are not subject to the limitation on the Fund's investment in illiquid securities if they are determined to be liquid in accordance with the procedures adopted by the Fund's Board of Trustees. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees ("Board").These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines its net asset value per share. The Board has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds' administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund's securities as of November 30, 2015: Pzena Mid Cap Focused Value Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
